Case 2:20-cr-00155-VAP Document 137-1 Filed 06/29/21 Page 1 of 4 Page ID #:1256




                      UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                  Case No.: 2:19-cr-00642-VAP
                                                 No.: 2:20-cr-00155-VAP
              Plaintiff,
      v.                                   DECLARATION OF SHAUN S.
                                           DANESHRAD, MD, FACC
 IMAAD SHAH ZUBERI,
                                            Judge: Hon. Virginia A. Phillips
              Defendant.



            DECLARATION OF SHAUN S. DANESHRAD, MD, FACC
       I, Shaun S. Daneshrad, MD, FACC, declare as follows:
       1.     I am Imaad Shah Zuberi’s primary physician. I write this declaration
 to detail my conclusions and concerns after evaluating Mr. Zuberi today post his
 recent hospitalization at Arcadia Methodist Hospital.

       2.     To evaluate Mr. Zuberi’s condition, I used videoconference. I also
 reviewed the hospital discharge notes and additional information provided by Dr.
Case 2:20-cr-00155-VAP Document 137-1 Filed 06/29/21 Page 2 of 4 Page ID #:1257




 Purvi Patel, one of the physicians who treated Mr. Zuberi while he was
 hospitalized.1

          3.       When I saw Mr. Zuberi today, I immediately noticed, and became
 very concerned, that he has lost a substantial amount of weight.

          4.       I understand that Mr. Zuberi went into a diabetic hyperosmotic state
 on June 16, 2021, and required hospitalization. He continued to suffer health
 events, including seizures and respiratory failure, requiring machinal ventilation
 for four days. He was ultimately discharged nine days later on June 25, 2021. His
 then-treating physician recommended Mr. Zuberi follow up with me and a
 neurologist within one week and to stay off of work for ten days.

          5.       Given Mr. Zuberi’s history of serious health conditions that include
 diabetes, kidney disease, and heart rhythm problems, the sudden and drastic
 change to his weight in such a short time period, along with his seizures and
 respiratory failure, causes me great concern about his current health condition. He
 was discharged on limited medication for diabetes, which concerns me on the risk
 of suffering from recurring diabetic hyperosmotic state, requiring a similar chain of
 events as noted above.

          6.       In this light, he will need evaluation by his endocrinologist to
 determine the need for a more aggressive medication treatment such as twice daily
 insulin administration based on the endocrinologist’s recommendation.

          7.       Extensive testing is required to determine the connection between Mr.
 Zuberi’s seizures, respiratory failure, and significant weight loss. This testing is

 1
   I understand that Mr. Zuberi was treated by several doctors during his hospitalization. For this reason, and because
 I am the most familiar with Mr. Zuberi’s health, I volunteered to provide this declaration after reviewing the relevant
 records and examining Mr. Zuberi.
Case 2:20-cr-00155-VAP Document 137-1 Filed 06/29/21 Page 3 of 4 Page ID #:1258




 necessary so Mr. Zuberi can receive the proper treatment that would prevent him
 from falling into another diabetic hyperosmotic coma.

       8.     The testing requires consultation with Mr. Zuberi’s neurologist and
 endocrinologist, and medical imaging as well as further blood test. He will
 possibly need more intensive treatment and medication to prevent hospitalization
 again. Moving forward without this evaluation/treatment, poses a serious risk that
 Mr. Zuberi will suffer future health complications while he is already in a
 weakened state.

       9.     Mr. Zuberi has been recommended to undergo an MRI scan and to
 consult with his neurologist. I understand that Mr. Zuberi may have been able to
 schedule an MRI scan at the hospital, but will be seeing his neurologist instead to
 receive a more comprehensive level of care.

       10.    I also understand that Mr. Zuberi is set to report to serve his prison
 sentence tomorrow at 10:00 am, and he will be transferred through a multiday bus
 trip to a facility in Leavenworth, Kansas.

       11.    As a medical matter, I cannot conclude whether it is safe for Mr.
 Zuberi to embark on this multiday trip to Kansas in an uncontrolled environment
 before receiving the proper testing and necessary changes to his medication or
 further medical intervention to prevent him from going into a diabetic
 hyperosmotic state while en route to Kansas.

       12.    The medically necessary testing and consultations will require
 approximately two weeks to complete, assuming no discovery of another major
 health condition, which is possible given the seizures.
Case 2:20-cr-00155-VAP Document 137-1 Filed 06/29/21 Page 4 of 4 Page ID #:1259




        13.    Further, upon seeing Mr. Zuberi this evening, I do not believe he is in
 sufficient health to go on a multiday bus trip. He is clearly still recovering and is
 in a fragile state.

        I declare under penalty of perjury that the foregoing is true and correct.
 Executed on June 29, 2021, in Beverly Hills, California.


                                                ____________________
                                                Shaun S. Daneshrad, MD, FACC
